—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We conclude that the Commissioner’s determination is supported by substantial evidence. Petitioner failed to meet its burden of proof by adducing clear and convincing evidence that the establishment of the proposed residential facility for developmentally disabled adults would result in "both an overconcentration of similar facilities and a substantial alteration of the nature and character of the community” (Matter of Town of Hempstead v Commissioner of State of N. Y. Off. of Mental Health, 170 AD2d 1052; see also, Matter of Town of Hempstead v Commissioner of State of N. Y. Off. of Mental Health, 166 AD2d 709). (Article 78 Proceeding Transferred by Order of Supreme Court, Nassau County, Goldstein, J.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.